EXHIBIT 10.9


RETENTION AGREEMENT

        This RETENTION AGREEMENT (the “Agreement”) is made this 12th day of
March, 2004, by and between Photo Control Corporation (the “Company”) and Curtis
Jackels (“Employee”).

RECITALS

A.   Employee is currently employed as President with the Company.


B.   The Company wants to recognize Employee’s past service with the Company and
provide him with a level of financial security as the Company explores strategic
alternatives.


C.   The Company also believes it is in its best interests of the Company and
its shareholders to retain the services of Employee in the event of a Change in
Control (as defined in paragraph 2 below) and to ensure Employee’s continued
dedication and efforts in such event.


D.   The Company and Employee desire to enter into this Agreement.


AGREEMENT

  In consideration of the above recitals and the promises set forth in this
Agreement, the parties agree as follows:


1.     Vesting of Retirement Benefits. For the reasons set forth above, the
Company hereby amends the Company’s Executive Salary Continuation Plan dated
August 9, 1985, as amended (the “Plan”), as follows:

  (a)    Except as provided in Sections 1(b) and 1(c), upon Employee’s
termination of his employment with the Company for any reason, Employee will be
entitled to immediately begin receiving the monthly installment payments that
the Plan currently provides would be paid beginning at age 67 if Employee would
have continued in employment with the Company until the age of at least 65. In
other words, this amendment to the Plan entitles Employee to receive an annual
benefit of $48,534 for 15 years paid on a monthly basis, beginning the month
after the month of termination.


  (b)    Upon a Change in Control (as defined below) after termination of
employment, the remaining payments due under the Plan will increase by an
aggregate of 3% each year over the prior year’s payments beginning with the
payments due the year after the Change in Control. For example, if Employee
terminates employment on June 1, 2004, and a Change of Control occurs on
August 1, 2005, Employee would receive $4,044.50 per month from July, 2004
through August, 2005 and $4,165.84 per month the following year beginning
September, 2005, with each payment increasing by 3% per year thereafter until
all payments due under the Plan are made.


  (c)    Upon a Change in Control prior to termination of employment, the
Employee will begin receiving payments due under the Plan beginning on the 31st
month after a Change in Control. Payments made in each year after the first year
will increase by an aggregates of 3% each year over the prior year’s payments.
These payments will be made whether or not Employee terminates employment before
or after the 31st month after a Change in Control. For example, if a Change in
Control occurs on June 1, 2004, Employee would receive $4,044.50 per month from
January, 2007 through December, 2007 and $4,165.84 per month the following year,
with each payment increasing by 3% per year thereafter until all payments due
under the Plan are made.


  (d)    Upon Change in Control before or after termination of employment, the
Company will establish a “Rabbi Trust” for the benefit of Employee and fund such
trust with an annuity purchased from a financially sound insurance company
sufficient to make the remaining payments due to Employee under the Plan, as
amended by Sections 1(a), 1(b) and 1(c) of this Agreement.



34

--------------------------------------------------------------------------------


  (e)     The amendment to the Plan set forth in this Agreement applies only to
the Employee.


2.     Definition of “Change in Control.” For the purposes of this Agreement, a
“Change in Control” of the Company shall be deemed to occur in the event:

  (a)    that during any 24 consecutive months the individuals who, at the
beginning of such period, constitute the entire Board of Directors of the
Company (“Incumbent Directors”) cease for any reason other than death to
constitute at least a majority of the Board; provided, however, that any
individual who was not a director at the beginning of such 24-month period whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the then Incumbent Directors also shall be
an Incumbent Director;


  (b)    any merger, consolidation or recapitalization of the Company (each of
the foregoing being an “Acquisition Transaction”) where:


  (i)    the stockholders of the Company immediately prior to such Acquisition
Transaction would not immediately after such Acquisition Transaction
beneficially own, directly or indirectly, shares representing in the aggregate
more than 50% of (A) the then outstanding common stock of the corporation
surviving or resulting from such merger, consolidation or recapitalization, as
the case may be, or of its ultimate parent corporation, if any (the “Surviving
Corporation”) and (B) the Combined Voting Power (as defined below) of the then
outstanding Voting Securities (as defined below) of the Surviving Corporation,
or


  (ii)    the Incumbent Directors at the time of the initial approval of such
Acquisition Transaction would not immediately after such Acquisition Transaction
constitute a majority of the Board of Directors of the Surviving Corporation;


  (c)    any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company or the liquidation or dissolution of the Company; or


  (d)    any Person (as defined below) shall become the beneficial owner (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of securities of the Company representing in the aggregate 30% or
more of either (i) the then outstanding shares of the Company’s Common Stock or
(ii) the Combined Voting Power of all then outstanding Voting Securities of the
Company; provided that, notwithstanding the foregoing, a Change in Control shall
not be deemed to have occurred solely as the result of an acquisition of
securities directly from the Company (not including any conversion of a security
that was not acquired directly from the Company).


        For purposes of this Paragraph 2:


  (aa)    “Person” shall mean any individual, entity (including, without
limitation, any corporation, partnership, trust, joint venture, association or
governmental body) or group (as defined in Sections 13(d)(3) or 14(d)(2) of the
Exchange Act and the rules and regulations thereunder); provided that Person
shall not include the Company or any employee benefit plan of the Company;


  (bb)    “Voting Securities” shall mean all securities of a corporation having
the right under ordinary circumstances to vote in an election of the Board of
Directors of such corporation; and


  (cc)    “Combined Voting Power” shall mean the aggregate votes entitled to be
cast generally in the election of directors of a corporation by holders of then
outstanding Voting Securities of such corporation.









35

--------------------------------------------------------------------------------


3.     Retention Severance Pay and Benefits.

(a)    If Employee satisfies all of the conditions of paragraph 3(b) below, the
Company shall provide Employee the following retention severance pay and
benefits upon a termination of his employment following a Change in Control:


(i)    Severance pay equal to twenty-four (24) months of Employee’s gross
monthly base salary at the time of termination, which severance pay will be paid
to Employee, at the Company’s election, either in a lump-sum amount or in
installments in accordance with the Company’s then existing regular payroll
practices; and


(ii)    For a period of eighteen (18) months following Employee’s date of
termination (the “Premium Payment Period”), the Company shall pay the monthly
health, dental and life insurance premiums for Employee to continue his
insurance under the Company’s group plans subject to these plans’ eligibility
requirements. The Premium Payment Period shall run concurrently with Employee’s
COBRA and state benefits continuation period. In order to receive these
benefits, Employee must execute all documentation necessary to elect insurance
continuation.


(iii)    Transfer of the Company vehicle then driven by Employee at no cost to
Employee other than income tax and employee payroll taxes.


(b)    Employee shall receive the retention severance pay and benefits described
in paragraph 3(a) above only if all of the following conditions are satisfied:


(i)    Employee was an employee of the Company on the date the Change in Control
occurred;


(ii)    Employee complied with any request by the Company or its successor to
remain employed for up to six (6) months following the effective date of any
Change in Control;


(iii)    Employee’s employment with the Company or its successor is terminated
by the Company or voluntarily by Employee following the Change of Control for a
reason other than one set forth in paragraph 3(c) below; and


(iv)    Employee signs a Separation and Release Agreement at the time of
termination in providing for the following: (a) Employee’s general release of
the Company, any of its respective predecessors, subsidiaries, affiliates,
successors, assigns, and any of their respective current and former officers,
agents, directors, employees, independent contractors, shareholders, attorneys,
accountants, insurers, representatives; (b) Employee’s return of all corporate
property in his possession; (c) nondisparagement of the Company and any
successor and their respective representatives; (d) confidentiality of the terms
of the Separation Agreement; and (e) affirmation of any continuing obligations
of Employee, such as, but not limited to non-competition or confidentiality
obligations.


(c)    Notwithstanding the provisions of any part of paragraph 2 above, Employee
shall not be entitled to any retention severance pay or benefits under
paragraph 3(a) above in the event Employee is terminated for any of the
following reasons:


(i)    Employee dies; or


(ii)    Employee refuses to comply with the request of the Company or its
successor that he remain employed for a period of up to six (6) months following
the effective date of the Change in Control, unless Employee’s refusal to remain
employed for up to this six (6) month period is due to his work location being
relocated to a location that is more than fifty (50) miles from Employee’s work
location in effect prior to the effective date of the Change in Control.


4.    Taxes. Any payments made to Employee pursuant to this Agreement shall be
subject to the normal withholdings which the Company is obligated by law to
deduct, or which the Company in good faith believes it is obligated by law to
deduct.


36

--------------------------------------------------------------------------------


5.    No Guaranty of Future Employment. Nothing in this Agreement shall be
deemed to be a contract of employment for a specified period of time. The terms
of Employee’s employment shall remain unmodified, and unless otherwise agreed to
in a separate written agreement between Employee and the Company signed by both
of them, Employee’s employment with the Company shall remain at-will.

6.    Confidentiality. By signing this Agreement, Employee agrees to keep
strictly confidential the fact of and all terms and conditions of this Agreement
and any related documents. Employee agrees not to disclose to anyone anything
about this Agreement, except that he may tell his spouse, attorney, or tax
advisors, if any, about this Agreement provided that he obtains these
individuals’ agreement to abide by this confidentiality provision.

7.    Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Company, its Successors and Assigns, and the Company
shall require any Successors and Assigns to expressly assume and agree to
perform the Company’s obligation under this Agreement. Neither this Agreement
nor any right or interest thereunder shall be assignable or transferable by
Employee, his/her beneficiaries or legal representatives, except by will or by
the laws of descent and distribution. This Agreement shall inure to the benefit
of and be enforceable by the Employee’s personal representative.

8.    Miscellaneous.

(a)     Integration. This Agreement embodies the entire agreement and
understanding among the parties relative to Employee’s right to receive
retention pay or benefits. This Agreement supersedes any and all prior retention
agreements between the parties, and any other agreements between the parties
relating to the subject matter herein.


(b)    Modification and Termination. The terms and conditions of this Agreement
may be amended or terminated only upon written agreement signed by the Company
and Employee.


(c)    Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the state of Minnesota.


(d)    Counterparts. This Agreement may be executed in several counterparts and
as so executed shall constitute one agreement binding on the parties hereto.


(e)    Severability. The invalidity or partial invalidity of any portion of this
Agreement shall not invalidate the remainder thereof, and said remainder shall
remain in full force and effect to the maximum extent compatible with then
applicable law.


(f)    Recitals and Headings. The recital and section headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
herein first above written.

            Date: PHOTO CONTROL CORPORATION:    

--------------------------------------------------------------------------------

 
By:   

--------------------------------------------------------------------------------

 Its:   

--------------------------------------------------------------------------------

 

EMPLOYEE:
Date:   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 Curtis Jackels










37

--------------------------------------------------------------------------------
